Citation Nr: 1540698	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1958.  The Veteran had additional service in the Air Force Reserves until February 1963.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In A September 2010 substantive appeal, the Veteran requested a hearing with the Board.  In a letter dated in May 2015, the Veteran and his representative of record were informed that the hearing was scheduled for June 2015.  The Veteran failed to appear for his hearing, and, to date, has not submitted good cause as to why his hearing should be rescheduled.  

The Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, due to the presence of other psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required for updated VA records.  The Veteran receives treatment at the VA Medical Center in Houston, Texas.  See March 2008 Statement.  However, a review of the record indicates that that current treatment records are outstanding as the most recent records were received by the AOJ in October 2008.  Therefore, a remand is necessary to obtain outstanding VA treatment records.  See 38 C.F.R. § 3.159(c) (2015).

Second, remand is required regarding the left shoulder disorder to attempt to obtain clinical hospital records.  In a March 2008 statement, the Veteran indicated he was treated for his left shoulder injury at two hospitals - one at Ellington Air Force Base and one at Lackland Air Force Base.  As these were inpatient hospital stays, the records may have been separately kept.  Additionally, a review of the file does not indicate that the AOJ searched for these records.  Therefore, a remand is necessary to do so.  See 38 C.F.R. § 3.159(c).

Third, regarding the psychiatric disorder, remand is required for stressor verification.  In a March 2008 statement, the Veteran described a number of plane crashes that he witnessed.  The Vetearn's service treatment records (STRs) are fire-related.  The Veteran described other events in an August 2008 submission.  In the Veteran's representative's 2015 submission, it is asserted that one of the crashes is verified.  The AOJ has not attempted to verify any of the alleged incidents and must do so on remand.  

Fourth, regarding the psychiatric disorder, remand is required for an examination.  Here, there are diagnoses of depression and anxiety.  The Veteran has reported symptoms of PTSD, depression, and anxiety.  The Veteran has also reported multiple inservice events causing nervousness since that time.  He has also indicated that his symptoms are due to his service-connected hearing loss and tinnitus.  Accordingly, remand is required for an examination.   McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Fifth, regarding the left shoulder disorder, remand is required for an examination.  In a March 2008 statement, the Veteran stated that he was involved in an in-service car accident that broke his left arm and injured his shoulder.  The Veteran's STRs were found to be fire-related and are not of record.  2007 and 2008 VA orthopedic notes reflects a diagnosis of severe osteoarthritis of the left shoulder and severe post-traumatic arthritis of the left shoulder.  Therefore, a remand is necessary to afford the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Attempt to obtain the clinical records from the hospital at Ellington Air Force Base and at Lackland Air Force base and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Attempt to verify the stressors discussed in the Veteran's March 2008 and August 2008 statements and in the May 2015 Statement of Accredited Representative with the U.S. Army and Joint Service Records Research Center (JSRRC) or appropriate entity.  Document for the record which repositories were contacted.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all psychiatric diagnoses.  

Second, if there is a PTSD diagnosis, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD.

Third, for all non-PTSD diagnoses, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service, to include events alleged in the March and August 2008 statements from the Veteran..  

Fourth, for all non-PTSD psychiatric disorders, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated beyond their natural progression by the Veteran's service-connected bilateral hearing loss and tinnitus.  

The examiner must expressly consider the following evidence of record:  1) the numerous buddy statements regarding the Veteran's psychiatric symptoms post-service; 2) the Veteran's lay statements regarding his lay symptoms after service; and 3) the Veteran's lay statements regarding in-service events.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service car accident and subsequent shoulder injury, to include as noted in the March 2008 statement.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

